NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 June 2022 has been entered. In this amendment, claim 1 has been amended.
Claims 1-20 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Wade on 7 July 2022.

The application has been amended as follows: 
In claim 1, lines 3-4:
“generating a set of partially detailed assets, which includes one or more components of one or more websites, based on the extracted detail information about the one or more assets, [[where]] wherein the one or more components of the one or more websites define one or more objects in a document that is defined by a document object module (DOM);”
In claim 8, lines 5-7: 
“generate a set of partially detailed assets, which includes one or more components of one or more websites, based on the extracted detail information about the one or more assets, wherein the one or more components of the one or more websites define one or more objects in a document that is defined by a document object module (DOM);”
In claim 15, lines 4-5:
“generating a set of partially detailed assets, which includes one or more components of one or more websites, based on the extracted detail information about the one or more assets, wherein the one or more components of the one or more websites define one or more objects in a document that is defined by a document object module (DOM);”

Response to Arguments
Applicant’s arguments, filed 20 June 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 20 January 2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 20 June 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christodorescu et al. (US 2018/0173685 A1) discloses a system and method for security-focused web application crawling.
Ezell et al. (US 2012/0117664 A1) discloses a system and method for secure web-prompt processing on point of sale devices.
Hill et al. (US Patent 9,479,519 B1) discloses a system and method for web content fingerprint analysis to detect web page issues.
Hunt et al. (US Patent 9,578,048 B1) discloses a system and method for identifying phishing websites using DOM characteristics.
Römpp (EP 2975534 A1) discloses a system and method for secure browsing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431